Case: 18-40543      Document: 00514893191         Page: 1    Date Filed: 03/28/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 18-40543
                                                                                FILED
                                                                          March 28, 2019
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GILBERT CANTU,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:17-CR-72-2


Before DAVIS, JONES, and DUNCAN, Circuit Judges.

PER CURIAM: *
       The attorney appointed to represent Gilbert Cantu has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Cantu has not filed a response. The record is not sufficiently developed to allow
us to make a fair evaluation of any claim of ineffective assistance of counsel;
we therefore decline to consider the issues noted by counsel without prejudice


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40543    Document: 00514893191    Page: 2   Date Filed: 03/28/2019


                                No. 18-40543

to collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir.
2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein.   We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, the motion
for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2